DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, composition claims 1-11 in the reply filed on May 18, 2022 is acknowledged.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2014/0295626 as filed by Park et al. (hereinafter, Park).

Regarding claims 1, Park teaches a composition comprising an inorganic acid, for example, phosphoric acid and nitric acid (see, for example, Table 1), a sulfonic acid compound, for example, methanesulfonic acid (see, for example, Table 1), an organic acid compound; for example, acetic acid (see, for example, Table 1), a nitrate, for example KNO3 (see, for example, Table 1), a metal oxidizing agent (nitric acid), an amino acid compound, for example glycine (see, for example, Table 1), and water (see, for example, [0126]). Paragraph [0126] and Table 1 are replicated below:

    PNG
    media_image1.png
    193
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    459
    1074
    media_image2.png
    Greyscale

Regarding claim 2, Park teaches the sulfonic acid compound comprises methanesulfonic acid (see, for example, Table 1). 

Regarding claim 3, Park teaches the organic acid compound comprises acetic acid (see, for example, Table 1).

Regarding claim 4, Park teaches the nitrate comprises potassium nitrate (see, for example, Table 1).

Claim 5 recites copper as one of the metal oxidizing agents.  A composition according to claim 1 which contains copper is seen as a heterogeneous composition with a copper as a solid phase component while all the other recited components constitute the liquid phase.  Park teaches applying the liquid etchant composition to copper (see, for example, [0003]).

Regarding claim 6, Park teaches the amino acid compound comprises glycine (see, for example, Table 1).

Regarding claim 7, Park teaches the inorganic acid compound comprises nitric acid (see, for example, Table 1).


Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 8 the prior art does not teach or make obvious a composition with each of the six recited components being present in amounts within the claimed ranges.  With regard to claim 9, the prior art of record does not teach or suggest a composition that specifically includes both calcium nitrate and ammonium nitrate while at the same time comprising both acetic acid and citric acid while also comprising nitric acid, methanesulfonic acid, ferric nitrate, and glycine.
The closest prior art of record is Park but park does not teach the particularly claimed combination of ingredients of claim 9 or the particularly claimed concentrations of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2021/0238478 (Lee et al.) discloses an etching composition which may comprising nitric acid, ammonium nitrate, ethylenediaminetetraacetic acid, glycine and sulfamic acid (see, claim 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716

/Allan W. Olsen/Primary Examiner, Art Unit 1716